Citation Nr: 1706542	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for hepatitis. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for polyps, to include as secondary to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs
ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's appeal initially included the issues of service connection for skin rash of the left ankle region, hypertension, and ischemic heart disease, as well as those disorders listed on the cover page; however, in a May 2014 written submission, he withdrew the appeals with respect to service connection for a skin rash of the left ankle, hypertension, and ischemic heart disease.   

The Veteran withdrew a request for a hearing before a Decision Review Officer (DRO) in a May 2014 written statement and has not submitted another request for a DRO hearing since that time.  As such, the Board finds that there is no pending DRO hearing request.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains additional VA treatment records that have been associated with the claims file since the March 2014 Statement of the Case.  However, as discussed below, the AOJ will have the opportunity to review these records on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that his current hepatitis was aggravated during his military service.  The Veteran stated that he was drafted with hepatitis.  Indeed, the Veteran's September 1968 Report of Medical History at enlistment appears to reflect that he checked off that he had an illness other than those indicated herein and wrote hepatitis in the corresponding margins. A review of the Veteran's VA treatment reports show that he is currently assessed as having Hepatitis C.  The Veteran has not been afforded a VA examination in connection with his claim for service connection for hepatitis.  Based on the foregoing, the Board lacks sufficient medical evidence to render a decision on this issue; thus, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006).
 
The Veteran was afforded a VA examination in February 2011 in connection with his claim for service connection for erectile dysfunction.  The VA examiner assessed the Veteran with erectile dysfunction and stated that no opinion was rendered because the Veteran was not taking any medications for his service-connected disabilities.  However, since that time, the Veteran has been service-connected for posttraumatic stress disorder, to include major depressive disorder for which he is prescribed Bupropion and Hydroxyzine Pamoate.  Moreover, the Veteran is service-connected for peripheral neuropathy of all of his extremities for which he is prescribed Gabapentin for neuropathic pain.  See October 2016 VA treatment report list of medications.   The Board finds that an additional VA medical opinion is warranted to ascertain the nature and etiology of the Veteran's erectile dysfunction. 

The Veteran was afforded a VA examination in January 2011 in connection with his claim for hemorrhoids.  The examiner opined that the Veteran's hemorrhoids were not caused by or a result of medications taken for his service-connected disabilities.  In so finding, she explained that veins around the anus stretch under pressure and bulge or swell; the swelling veins are hemorrhoids and can develop from an increase in pressure in the lower rectum.  She cited to factors including straining during bowel movements, sitting for long periods of time on the toilet, chronic diarrhea or constipation, anal intercourse, and obesity.  

The Board finds that the VA examination is inadequate because the Veteran reported during the examination that he has had hemorrhoids since 1970 which was  during a period of active duty service.  The Veteran also asserted in his May 2011 Notice of Disagreement that his hemorrhoids have been continuous since service.  The Board finds that the examiner did not provide an opinion regarding the theory of entitlement to service connection on a direct basis, which was raised by the Veteran.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that the Board must address issues raised by the Veteran or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In addition, the examiner did not address whether the Veteran's service-connected disabilities aggravated his hemorrhoids.  Notably, she stated that the Veteran's service treatment reports were not reviewed nor were any other records reviewed with the exception of VA treatment records.   In light of the foregoing, the Board finds that an addendum medical opinion is warranted to ascertain the nature and etiology of any hemorrhoids that may be present.  See Barr v. Nicholson, 21 Vet.App. 303, 311  (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").

With respect to the Veteran's claim for service connection for polyps, the Veteran was afforded a VA examination in January 2011.  The examiner opined that the Veteran's colon polyps were not caused by or a result of medications taken for his service-connected conditions.  The examiner explained that groups of genes control the growth and division of healthy cells.  Mutations in any of these genes can cause cells to continue dividing even when new cells are not needed.  In the colon and rectum, this unregulated growth can cause polyps to form.  The examiner identified risk factors of age, family history, smoking, alcohol, sedentary life, weight, and race.   However, the Board notes that the VA examiner did not address whether the Veteran's colon polyps were directly related to service and did not address whether the Veteran's service-connected disabilities aggravated his colon polyps.  Furthermore, she did not review the Veteran's claims file in rendering her opinion.  Again, the Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  See Robinson, supra; see also  Szemraj v. Principi, 357 F.3d 1370, 1375-76   (Fed. Cir. 2004).  Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's colon polyps that may be present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hepatitis, erectile dysfunction, hemorrhoids, and colon polyps.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file, to include records from the San Juan VA Medical Center.

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination with the appropriate specialist, to determine the nature and etiology of any hepatitis that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records,  and lay assertions.

The Veteran claims that his military service aggravated his preexisting hepatitis which appears to have been noted on his September 1968 Report of Medical History. 

The examiner should state whether the Veteran's hepatitis disorder clearly and unmistakably preexisted the Veteran's military service.  If so, he or she should state whether the preexisting disorder worsened in severity during service, and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  

If the evidence reflects an increase in service, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of the disability, has worsened.

If the examiner determines that a hepatitis disorder did not clearly and unmistakably preexist active service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a hepatitis disorder that manifested in or is otherwise related to his active service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed erectile dysfunction.  If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken.
 
It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

The Veteran contends that his erectile dysfunction is secondary to medication that he is prescribed for his service-connected disabilities.  The Veteran's VA treatment reports show that he is currently prescribed Bupropion and Hydroxyzine Pamoate for his service-connected PTSD with depression and Gabapentin for his service-connected peripheral neuropathy. 

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) his service-connected disabilities, to include medications prescribed for those disabilities.  If aggravation is found, the examiner should describe the baseline level of disability prior to the aggravation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed hemorrhoids.  If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken.
 
It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoids manifested during active service or are otherwise causally or etiologically related to his active service, or any injury or symptomatology therein.  The examiner should consider the January 2011 VA examination report reflecting the Veteran's report that his hemorrhoids had their onset during active duty, in 1970.  Additionally, the Veteran has asserted that his hemorrhoids have been continuous since service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoids were caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) his service-connected disabilities, to include medications prescribed for those disabilities.  If aggravation is found, the examiner should describe the baseline level of disability prior to the aggravation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed colon polyps.  If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colon polyps manifested during active service or are otherwise causally or etiologically related to his active service, or any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colon polyps were caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) his service-connected disabilities, to include medications prescribed for those disabilities.  If aggravation is found, the examiner should describe the baseline level of disability prior to the aggravation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the March 2014 Statement of the Case.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

There claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




